PER CURIAM.
It appears from an. examination of the papers upon this appeal that the bill of particulars was not needed for the purpose of preparing the answer to be put in to the plaintiff’s complaint, and therefore the motion was prematurely made, and should have been denied. It may, however, be proper to grant a bill as to some of the particulars referred to in those papers in order that the defendant may prepare for trial.
Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs, with leave to renew after issue joined.